Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.855 Filed 03/01/21 Page 1 of 12




                                Deposition 1

                     Dr. Victoria Hartmann Deposition
          Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.856 Filed 03/01/21 Page 2 of 12
                                                                                                                                     :KHUHXSRQ FRXQVHO VWLSXODWHG WR WKLV UHSRUWHU
                                     81,7( 67 7(6 ,675,&7 &2857
                                     :(67(51 ,675,&7 2) 0,& , 1                                                           UHPRWHO DGPLQLVWHULQJ WKH RDWK WR WKH ZLWQHVV DQG UHPRWHO
                                          6287 (51 ,9,6,21
                                                                                                                          UHSRUWLQJ WKLV GHSRVLWLRQ

                9, (//,27 :(5.,1                                                                                                         7 ( 5(3257(5      'U    DUWPDQQ ZLOO RX UDLVH RXU
           D     , GLD D 5HVLGH W
                                                                                                                          ULJKW KDQG SOHDVH"
                                     3ODL WLII
                                                                   &DVH 1R             FY                                         'R RX VROHPQO VZHDU RU DIILUP WKDW WKH WHVWLPRQ
           YV
                                                                    21   3 8/ /        0 /21(                                RX ZLOO JLYH LQ WKLV FDXVH ZLOO EH WKH WUXWK WKH ZKROH
            (7 (,/((1 :(5.,1              1                                                                               WUXWK DQG QRWKLQJ EXW WKH WUXWK XQGHU SHQDOW RI ODZ"
           3 8/ 0,& (/ :(5.,1
           0LFKLJD 5HVLGH WV
                                                                                                                                         7 ( :,71(66      , GR
                               HIH GD WV
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                               7 ( 5(3257(5      , WKDQN RX

                                                                                                                                                      (;$0,1$7,21
                                      5(027(        220    (326,7,21 2)
                                                                                                                          06 9$1'(5 52(.
                                          9,&725,         570 11    3K
                                                                                                                      4    'U     DUWPDQQ ZHOFRPH         7KDQN RX IRU EHLQJ KHUH WRGD             RX
           7DNH    R    7K UVGD      -D       DU              FRPPH FL J DW                 S P

           S UV D W WR 1RWLFH                                                                                             DUH D GRFWRU FRUUHFW"

               33( 5 1&(6                                                                                                  I hold a Doctor of Philosophy and a Doctor of Human

           )25 7 ( 3/ ,17,))                   32:(56     5((1 5                                                          6H XDOLW
                                               0U 0LOHV /     UHH JDUG   3
                                               7KH &DUULDJH R VH                                                      4    2ND       ZKDW ZDV WKH WUDLQLQJ LQYROYHG LQ JHWWLQJ WKRVH
                                                    )UD NOL   YH H
                                                 UD G DYH    0LFKLJD                                                      GHJUHHV"
                                               3
                                               PJUHH JDUG SRZHUVJUHH JDUG FRP
                                                                                                                           With regard to the DHS, which is the Doctor of Human
           )25 7 (      ()(1   176             9 1 (5 52(. / : 3//&
                                               0V     H 0 9D GHU URHN              3                                      6H XDOLW      LW ZDV    KRXUV RI VWXG RI YDULRXV KXPDQ
                                                     9D :DJR HU 5RDG
                                               6SUL J /DNH 0LFKLJD                                                        VH XDOLW SULQFLSOHV DQG SUDFWLFHV LQFOXGLQJ DQWKURSRORJ
                                               3
                                               D H YD GHUEURHNODZ FRP                                                       ELRORJ      VH RORJ   FRXQVHOLQJ WUDLQLQJ HWF     DQG D ' 6
           5(3257(                             06   5/(1( 0 :5,          7 &65          535       )&55                    GLVVHUWDWLRQ DW WKH HQG RI WKDW ZKLFK LQ WKLV FDVH ZDV
                                               /LFH VHG L 0,              D G )/
                                                                                                                          VWDWLVWLFDO

                                                                                                                      4    $QG ZKDW GR RX GR ZLWK WKDW GHJUHH"


                            7$       /( 2)            217(176
                                                                                                                           Well, I followed it up with a Ph.D. which is a slightly

                                                                                                                            GLIIHUHQW GHJUHH      7KH VH RORJ GHJUHH LV PRUH RI D DQ
     :,71(66                                                             3$ (
                                                                                                                           DSSOLFDEOH GHJUHH WR SURYLGLQJ FRXQVHOLQJ DQG VH RORJLFDO

           9, 725,$         $570$11 3K '                                                                                  VHUYLFHV WDON WKHUDS      HWF   DQG LW V DQ DGMXQFW WR VD     D

                                                                                                                          0DVWHUV LQ FRXQVHOLQJ RU VRFLDO ZRUN       7KH 3K ' LV PRUH RI
           ( DPLQDWLRQ E 0V 9DQGHU URHN
                                                                                                                          DQ DFDGHPLF GHJUHH DQG IRU WKDW , GLG D GLVVHUWDWLRQ RQ D
           ( DPLQDWLRQ E 0U                   UHHQJDUG
                                                                                                                          SKHQRPHQRORJ RI XVHUV LQ RQOLQH H WUHPH SRUQRJUDSK

                                                                                                                          FRPPXQLWLHV       $QG WKDW LV PRUH XVHG IRU DFDGHPLF SXUVXLWV

                  9, 725,$        $570$11 3K '                '(326,7,21 (; , ,76                                         DQG WKDW V ZKDW , EDVH P FXUUHQW DQG RQJRLQJ DFDGHPLF

                                                                                                                          SXUVXLWV RQ VXFK DV IXUWKHU UHVHDUFK ZULWLQJ MRXUQDO
     2ULJLQDO H KLELWV ZHUH VFDQQHG DQG SURYLGHG WR ERWK FRXQVHO                                                          DUWLFOHV HWF
     VHDOHG ZLWK WKH RULJLQDO WUDQVFULSW
                                                                                                                      4    $QG KDYH RX ZULWWHQ D QXPEHU RI MRXUQDO DUWLFOHV"

                                                                                                                           I've written about five. One is under revision; the other
     (; , ,7                                                         3$ (
                                                                                                                          IRXU DUH OLNH LW KDSSHQV LQ DFDGHPLD ZHUH UHMHFWHG          7KDW V

     ( KLELW        'RFXPHQW WLWOHG 5HFHLSWV RI 3URSHUW                                                                   WKH IXQ RI ZULWLQJ MRXUQDO SDSHUV       RX JHW PDQ     PDQ        HDUV
                        'RFXPHQW WLWOHG /LVW RI 0LVVLQJ ,WHPV                                                             WR UHILQH RXU ZRUN
     ( KLELW           DUWPDQQ       DWDORJ        (URWLF )LOP      ROOHFWLRQ
                                                                                                                      4    $QG ZKDW GR RX GR IRU D OLYLQJ"
                   DUWPDQQ $SSUDLVDO 5HSRUW
                                                                                                                           I'm the executive director of the Erotica Heritage Museum in

                                                                                                                          /DV 9HJDV

                                                                                                                      4    $QG ZKDW GR RX GR LQ WKDW SRVLWLRQ"

                                                                                                                           I'm the administrator of all of the operations of the museum;

                                                                                                                          VR , QRW RQO KDQGOH EXGJHWLQJ , RYHUVHH WKH FXUDWLQJ VWDII

                                                                                                                          WKH YDOXDWLRQV RI WKH FXUDWLQJ VWDII WKH LPSOHPHQWDWLRQ RI

                                                                                                                          H KLELWV XP PDUNHWLQJ HYHQWV           6R , KDYH RYHUVLJKW RI DOO

                                                                                                                          RI WKH RSHUDWLRQV RI WKH PXVHXP

RI    VKHHWV                                                                                         3DJH   WR   RI                                                                                     30
      Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.857 Filed 03/01/21 Page 3 of 12
              0 SULPDU IXQFWLRQ WKRXJK LV EXGJHWLQJ DQG PRUH                                4    7KRVH LWHPV ZRXOG EH ZKDW ZH DUH VKRZLQJ DV OHW PH VHH LI ,

    DGPLQLVWUDWLYH RYHUVLJKW                                                                     FDQ VKDUH P VFUHHQ           RX VKRXOG EH VHHLQJ DQ $GREH OLVW

4    $QG GR RX KDYH DQ SDUWLFXODU H SHULHQFH LQ DQ RI WKH                                       'RHV WKLV DSSHDU WR EH WKH OLVW RX ZHUH JLYHQ"

    GLIIHUHQW DUHDV WKDW RX PHQWLRQHG"                                                           That is correct.

     I centered my academic work on examining the nature of                                 4    $QG WKLV ZRXOG EH WKH RWKHU SDUW RI WKDW OLVW       DVHG RQ WKDW

    SRUQRJUDSK       LWV HIIHFWV RQ SHRSOH DQG WKH PDUNHW RI                                    OLVW GLG RX KDYH VXIILFLHQW IDFWV WR EH DEOH WR YDOXH WKH

    SRUQRJUDSK                                                                                  LWHPV"

4           PDUNHW       RX PHDQ"                                                                In most cases, yes.

     The business, the business of pornography, I am sorry. Let                             4    $QG ZKHQ RX DUH YDOXLQJ LV WKHUH D VHW RI SULQFLSOHV RU

    PH FODULI                                                                                   PHWKRGV WKDW RX XVH WR YDOXH WKH LWHPV"

4    $QG RX PHQWLRQ RX RYHUVHH WKH YDOXDWLRQV                'R RX GR                            Yes, however, my screen froze so I can't access that.

    YDOXDWLRQV RU GR RX KLUH DQ H SHUW WR FRPH LQ DQG GR                                    4    7KHUH LW JRHV

    YDOXDWLRQV"                                                                                  Okay, here. Here we go. Could you restate the question,

     It depends on what the collection is. For instance, if it's                                SOHDVH" , JRW ORVW LQ WKH IUHH H RI WKH VFUHHQ

    D FROOHFWLRQ WKDW WKH PXVHXP LV JRLQJ WR DFTXLUH ZH                                     4     HV      :KHQ RX DUH YDOXLQJ VRPHWKLQJ LV WKHUH D VHW RI

     JHQHUDOO GR WKRVH YDOXDWLRQV LQ KRXVH DQG , KDYH YDULRXV                                    SULQFLSOHV RU PHWKRGV WKDW RX XVH WR YDOXH WKRVH LWHPV"

    SHRSOH WKDW DVVLVW ZLWK WKDW        0 FXUDWLQJ VXSHUYLVRU VKH                                Yes, so what I, the approach that I used was fair market

     KDV PRUH RI DQ H SHUWLVH LQ OLWHUDU DQG DUWV YDOXDWLRQV                                    YDOXH YDOXDWLRQ DQG ZKDW WKDW LV GHILQHG DV LV WKH SULFH DW

    6KH V SXUVXLQJ KHU 0DVWHUV GHJUHH LQ /LEUDU 6FLHQFHV DQG VR                                 ZKLFK SURSHUW FKDQJHV KDQGV EHWZHHQ D ZLOOLQJ EX HU DQG D

     WKDW V ZKHUH KHU H SHUWLVH FRPHV LQ          , JHQHUDOO GR WKH                             ZLOOLQJ VHOOHU DQG ERWK WKH EX HU DQG VHOOHU KDYLQJ

      SRUQRJUDSK VLPSO EHFDXVH WKDW V P DUHD RI H SHUWLVH                                       UHDVRQDEOH NQRZOHGJH LQ IDFWV

              ,I WKHUH V D SLHFH RI DUW RU DUWLIDFW WKDW V                                                $QG WKH DSSURDFK WKDW , XVH WKHUH DUH WKUHH

    RXWVLGH WKH VFRSH RI ZKDW ZH DUH DEOH WR YDOXDWH WKHQ ZH OO                                 FRPPRQO XVHG DSSUDLVDO SURFHVVHV WR GHWHUPLQH YDOXH            7KH

     EULQJ LQ DQ H SHUW         7KH LVVXH WKHUH LV WKDW LQ WHUPV RI                             FRVW DSSURDFK YDOXH LQFOXGHV HLWKHU UHSURGXFWLRQ RU

    HURWLF DUW SRUQRJUDSK         HWF   WKHUH DUH OLPLWHG IRONV ZKR                             UHSODFHPHQW FRVW RI WKH SURSHUW       HLWKHU QHZ RU GHSUHFLDWHG



     KDYH H SHUWLVH LQ WKDW VLPSO EHFDXVH LW V D ILHOG WKDW V                                   $QG KRZ WKDW LV DSSOLHG LV LI WKH LQGLYLGXDO KDV WR UHFUHDWH

    ORRNHG GRZQ XSRQ E PRVW YDOXDWLRQV VRFLHWLHV                                                 WKH PDWHULDO WKURXJK DQRWKHU SURGXFWLRQ RU DVVHPEOLQJ WKH

4         DYH RX GRQH DQ DGGLWLRQDO ZRUN LQ YDOXDWLRQV RXWVLGH RI                               VDPH IRONV WRJHWKHU WR ILOP WKDW RU DQ DUWLVW RU VR IRUWK

     RXU ZRUN LQ WKH (URWLFD 0XVHXP"                                                                      7KH VHFRQG RQH ZDV LQFRPH DSSURDFK WR YDOXH ZKLFK

     Beyond what I did in my doctoral work, no.                                                 LV WKH LQGLYLGXDO ZKR LV LQ SRVVHVVLRQ RI WKLV PDWHULDO JRLQJ

4    1R 7 9 VKRZV RU DQ WKLQJ OLNH WKDW WKDW                                                    WR PDNH PRQH IURP LW        ,Q RWKHU ZRUGV LV WKHUH DQ

     Oh, have I done media, yes. I've done media talking about                                  DQWLFLSDWHG IXWXUH EHQHILW RI LQFRPH

    SRUQRJUDSK       WKH PDUNHW RI SRUQRJUDSK        KRZ LW DIIHFWV SHRSOH                                $QG WKHQ WKH PDUNHW FRPSDULVRQ DSSURDFK WR YDOXH LV

    IRU      P PRVW UHFHQW DUWLFOH ZDV MXVW ODVW ZHHN ZDV LW ODVW                               ZKDW DUH WKH PDWHULDOV FXUUHQWO DYDLODEOH IRU YDOXHG DW

    ZHHN" )RU        4 0DJD LQH ZLWK UHJDUG WR WKH $UPLH       DPPHU                              HWF     $QG WKDW ZDV WKH DSSURDFK WKDW , XWLOL HG ZDV WKH

    VLWXDWLRQ LQ     ROO ZRRG     , ZDV DVNHG E     4 0DJD LQH WR                               PDUNHW FRPSDULVRQ

    FRPPHQW RQ H WUHPH SRUQRJUDSK              $QG , YH DOVR GRQH DUWLFOHV                                $W        SP     DUWPDQQ 3K '     'HSRVLWLRQ ( KLELW

    IRU /DV 9HJDV :HHNO           RX NQRZ UHYLHZ MRXUQDOV WR                                              1R     ZDV PDUNHG

    LQWHUYLHZV E         RPHG     HQWUDO -RKQ 6WXDUW 6KRZ HWF       VR , YH                 4    $QG WKHUH ZDV VXIILFLHQW LQIRUPDWLRQ LQ WKDW H KLELW ZKLFK

     GRQH VHYHUDO DSSHDUDQFHV ERWK UDGLR DQG WHOHYLVLRQ               HV                         ZH UH PDUNLQJ DV 'HIHQVH         DUWPDQQ 'HSR ( KLELW      WR DSSO

4    $QG RX ZHUH DVNHG WR YDOXH WKLV SDUWLFXODU VHW RI LWHPV                                    WKRVH SULQFLSOHV DQG PHWKRGV WR WKDW LWHP OLVW"

    FRUUHFW"                                                                                     In most cases there is a list on Exhibit B, I believe it's

     Correct.                                                                                   ( KLELW        WKH VSUHDGVKHHW   7KHUH ZHUH VRPH WLWOHV WKDW ZH

4         RX ZHUH SDLG IRU WKDW VHUYLFH"                                                        ZHUH XQDEOH WR GHWHUPLQH         , ZRXOG VD D JRRG     WR

     That is correct.                                                                           SHUFHQW ZH ZHUH DEOH WR GHWHUPLQH RU PDNH DQ DVVHVVPHQW RQ

4    :HUH RX SDLG WR UHQGHU DQ SDUWLFXODU RSLQLRQ"                                              FRPSDUDEOH YDOXHV LQ WKH PDUNHWSODFH         HV

     No. I was paid to render an opinion but not any opinion in                             4    ,V WKLV WKH , GRQ W NQRZ LI RX FDQ VHH WKH ( FHO

    DQ SDUWLFXODU GLUHFWLRQ QR                                                                  VSUHDGVKHHW       ,V WKLV WKH VSUHDGVKHHW RX ZHUH WDONLQJ DERXW"

4         RX ZHUH JLYHQ D OLVW RI LWHPV FRUUHFW"                                                 That is not the spreadsheet that's on my screen. I'm seeing

     That is correct.                                                                           WKH UHSRUW

                    30                                                     3DJH   WR   RI                                                                      RI     VKHHWV
           Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.858 Filed 03/01/21 Page 4 of 12
                   , QRZ KDYH WKH ( FHO VKHHW SXOOHG XS      HDK                                             7KH LQFRPH DSSURDFK WR YDOXH LV DQRWKHU RSWLRQ WKDW

         7KDW V WKH RQH                                                                             FDQ EH XVHG ZKLFK LV ZKHWKHU RU QRW WKH LQGLYLGXDO LQ WKLV

     4     $QG WKLV ZDV JHQHUDWHG DV SDUW RI WKH UHSRUW WKDW RX                                          FDVH WKH SODLQWLII ZRXOG EH DEOH WR JHQHUDWH LQFRPH RU

         FUHDWHG FRUUHFW"                                                                                UHYHQXH IURP WKH PDWHULDO VXFK DV LI KH ZDV D SURGXFWLRQ

                        05    5((1 $5'      0 LQWHUQHW FXW RXW VR WKH ODVW                          KRXVH WKDW ZDV SURGXFLQJ WKDW PDWHULDOV      7KDW GLGQ W DSSO

         WKLQJ , KHDUG ZDV LQWURGXFLQJ ZKDW , EHOLHYH RX YH PDUNHG DV                               KHUH HLWKHU

         ( KLELWV     DQG     7KRVH ZHUH    DQG     RI WKH RULJLQDO                                          $QG WKHQ WKH PDUNHW FRPSDULVRQ DSSURDFK WR YDOXH

          RPSODLQW VR , ZDV KRSLQJ ZH FRXOG JHW D TXLFN UXQGRZQ RI WKH                              ZKLFK HVWLPDWHV WKH YDOXH E FRPSDULVRQ ZLWK SURSHUWLHV LQ

         SDVW       VHFRQGV RU VR WKDW , PLVVHG                                                     WKH UHOHYDQW PDUNHW DQG WKDW ZDV WKH DSSURDFK WKDW , FKRVH

                        06 9$1'(5 52(.         7KRVH WZR H KLELWV , P FRPELQLQJ                     WR XWLOL H LQ WKLV SDUWLFXODU YDOXDWLRQ

         WKRVH LQWR RQH H KLELW                                                                 4     $QG WKH OLVWV WKDW ZHUH SURYLGHG WR RX JLYH RX VXIILFLHQW

                        05    5((1 $5'      $QG WKHQ ZKDW HOVH KDSSHQHG                              IDFWV WR DSSO WKRVH SULQFLSOHV DQG PHWKRGV WR WKDW OLVW"

                        06 9$1'(5 52(.         , KDG 'U     DUWPDQQ H SODLQ                           In most cases, yes. There were of course some titles I was

         ZKHWKHU ZKDW WKH SULQFLSOHV DQG PHWKRGV DUH IRU YDOXDWLRQ                                  XQDEOH WR GHWHUPLQH EXW , ZRXOG VD          WR    SHUFHQW RI WKH

         DQG ZKHWKHU WKH OLVW DQG ZKHWKHU 'HIHQVH         DUWPDQQ 'HSR                              PDWHULDOV WKDW ZHUH OLVWHG , ZDV DEOH WR GHWHUPLQH WKH YDOXH

         ( KLELW     ZDV VXIILFLHQW IRU KHU WR EH DEOH WR DSSO WKRVH                                RI

         SULQFLSOHV DQG PHWKRGV WR WKDW OLVW      6KH VDLG VKH JHQHUDWHG                        4     $QG GLG RX JHQHUDWH D UHSRUW VKRZLQJ WKDW YDOXDWLRQ"

         D UHSRUW EDVHG RQ WKDW DQG D VSUHDGVKHHW         7KLV LV WKH                                 I did in the form of a spreadsheet which was then summarized

         VSUHDGVKHHW VKH FUHDWHG      6KH MXVW YHULILHG WKDW DQG WKDW VKH                           LQ WKH YDOXDWLRQ UHSRUW      WKH DSSUDLVDO UHSRUW , DP VRUU

         FUHDWHG D UHSRUW WKDW ZHQW DORQJ ZLWK WKDW DQG , P QRZ UHDG                                7KH DSSUDLVDO UHSRUW

         WR WDON DERXW WKDW UHSRUW                                                              4     $QG LV WKLV WKH VSUHDGVKHHW WKDW RX JHQHUDWHG"

                        05    5((1 $5'      , DVN WKDW RX UH DVN WKH                                  That's correct.

         SULQFLSOHV DQG PHWKRGV TXHVWLRQ MXVW VR WKDW , GRQ W KDYH WR                           4     $QG GRHV WKLV DSSHDU WR EH WKH UHSRUW WKDW RX JHQHUDWHG"

         GR LW ZKHQ ZH UH GRQH VR , FDQ KHDU WKH DQVZHU                                               That is the appraisal report, yes.

                        06 9$1'(5 52(.         2ND                                                                 06 9$1'(5 52(.         ,I ZH FRXOG PDUN WKRVH WZR LWHPV



                        05    5((1 $5'      , DSRORJL H    , VZLWFKHG WR D                          WRJHWKHU DV 'HIHQVH       DUWPDQQ 'HSRVLWLRQ ( KLELW

            GLIIHUHQW QHWZRUN VR KRSHIXOO WKDW ZRQ W KDSSHQ DJDLQ                                             $W      SP       DUWPDQQ 3K '    'HSRVLWLRQ ( KLELW

                        06 9$1'(5 52(.         2ND    VR OHW PH EDFN XS WKHQ                                 1R    ZDV PDUNHG

         06 9$1'(5 52(.                                                                         4     :KDW YDOXDWLRQ WRWDO GLG RX FRPH WR"

     4     'U      DUWPDQQ    RX ZHUH JLYHQ D OLVW RI LWHPV WKDW ZH DUH                               One moment. The total appraisal came to $15,446.06.

          PDUNLQJ 'HIHQVH       DUWPDQQ 'HSRVLWLRQ ( KLELW         7KHVH DUH                    4     $QG ZKDW DVVXPSWLRQV ZHUH PDGH LQ FRPLQJ WR WKDW QXPEHU"

         WKDW OLVW FRUUHFW"                                                                           There were -- well, one moment.

           Correct.                                                                             4     , JXHVV OHW PH FODULI     'LG RX DVVXPH WKDW WKH ZHUH

     4     $QG IURP WKDW ZKHQ RX YDOXH VRPHWKLQJ GR RX XVH DQ                                       RULJLQDOV RU RI D FHUWDLQ PHGLD IRUPDW RU SXUFKDVHG YHUVXV

          SDUWLFXODU SULQFLSOHV RU PHWKRGV E ZKLFK RX YDOXH WKRVH                                   FRSLHG HWF "

         LWHPV"                                                                                       I based the appraisal on the assumptions that the materials

           In this case I used the appraisal based on fair market value.                            KDG EHHQ SXUFKDVHG RULJLQDOO E WKH FODLPDQW         , DP VRUU

          7KH GHILQLWLRQ RI WKDW LV WKH SULFH ZKHQ SURSHUW FKDQJHV                                  WKH SODLQWLII WKDW WKH ZHUH ODUJHO SXUFKDVHG LQ HLWKHU 9 6

           KDQGV EHWZHHQ D ZLOOLQJ EX HU D ZLOOLQJ VHOOHU QHLWKHU                                   RU GLVF IRUPDW DW WKH WLPH RI SURGXFWLRQ RU FORVH WR WKH WLPH

         KDYLQJ WR EX RU VHOO ERWK KDYLQJ UHDVRQDEOH NQRZOHGJH WR                                        RI SURGXFWLRQ DQG WKDW WKH ZHUH SXUFKDVHG LQ HLWKHU DQ

         UHOHYDQW IDFWV                                                                             RQOLQH RU DQ LQ SHUVRQ VWRUH     ,Q SHUVRQ SXUFKDVH

                   7KHUH DUH WKUHH DSSURDFKHV WKDW FDQ EH XVHG WRZDUG                           4     :RXOG WKH YDOXHV EH GLIIHUHQW LI WKH LWHPV ZHUH SXUFKDVHG RII

         YDOXLQJ LWHPV RI WKLV QDWXUH RI SHUVRQDO SURSHUW                                           WKH LQWHUQHW VWUHDPLQJ DV D VWUHDPLQJ IRUPDW DQG WKHQ ODWHU

                   2QH LV WKH FRVW DSSURDFK YDOXH ZKLFK LQFOXGHV                                    EXUQHG WR GLVF YHUVXV RULJLQDOO EHLQJ VROG LQ GLVF RU 9 6

         HLWKHU UHSURGXFWLRQ RU UHSODFHPHQW FRVW RI SURSHUW DQG WKDW                                IRUPDW"

         DSSOLHV WR ZKHWKHU RU QRW WKH LQGLYLGXDO LQ WKLV FDVH WKH                                    Considering the timeline of the purchases, streaming was much

            SODLQWLII ZRXOG KDYH WR UHSURGXFH WKH PDWHULDO WKURXJK                                  OHVV DYDLODEOH LQ WKH PDUNHWSODFH DW WKH WLPH    6R ZKHQ LW

         HLWKHU D QHZ SURGXFWLRQ KLULQJ WKH SHUIRUPHUV RU RWKHUZLVH                                 ZDV DYDLODEOH , GHIDXOWHG WR D GLVF IRUP RU D '9' IRUP DV

            KDYLQJ WR UHSODFH LW WKURXJK WKH SURGXFWLRQ RI WKH LWHP                                 9 6 LV ODUJHO XQDYDLODEOH LQ WKH PDUNHWSODFH WKHVH GD V DQG

         LWVHOI                                                                                     VWUHDPLQJ LV PXFK PRUH FRPPRQ

RI   VKHHWV                                                                    3DJH   WR   RI                                                                                30
      Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.859 Filed 03/01/21 Page 5 of 12
                RZHYHU DW WKH WLPH WKDW WKHVH LWHPV ZHUH                                     SURGXFWLRQ FRPSDQLHV DQG WKRVH DUH JHQHUDOO WKH RQHV WKDW

    SXUFKDVHG VWUHDPLQJ ZDV OHVV FRPPRQ DQG WKXV , GHIDXOWHG WR                              FDQ EH YDOXHG RU DSSUDLVHG WKH HDVLHVW EHFDXVH WKH HLWKHU

     D WDQJLEOH SK VLFDO LWHP ILUVW DQG WKHQ LI WKRVH ZHUHQ W                                 DUH VWLOO RQ WKH PDUNHW FDQ EH IRXQG LQ WHUPV RI VLPLODU

    DYDLODEOH , ZHQW WR VWUHDPLQJ                                                            WLWOHV RU WKH KDYH D PDLQVWUHDP VH XDO FRQWHQW WKDW FDQ EH

4     $QG RX VDLG DW WKH WLPH SXUFKDVHG          :KDW GLG RX DVVXPH IRU                        IRXQG     1LFKH PDWHULDOV DUH D OLWWOH ELW KDUGHU WR ILQG

    WKH WLPH SXUFKDVHG" 'LG RX DVVXPH LW ZDV SXUFKDVHG LQ WKH                                7KH KDYH DVSHFWV RI SDUDSKLOLF EHKDYLRULVP VXFK DV

    ODVW        HDUV        HDUV WZR HDUV"                                                   XULQDWLRQ IHFHV HWF

      Considering that most of the items were purchased in a                                            XW FRQVLGHULQJ WKDW IHWLVKL HG PDWHULDOV FDQ DOVR

      WDQJLEOH SK VLFDO IRUPDW URXJKO LQ WKH ODVW           WR                                EH IRXQG RQ WKH PDUNHWSODFH QRZDGD V D OLWWOH ELW HDVLHU

     HDUV                                                                                     WKRVH DUH VWLOO ZLWKLQ WKH UHDOP RI YDOXLQJ RU DSSUDLVLQJ

4     :RXOG WKH YDOXDWLRQ EH GLIIHUHQW LI WKH ZHUH FRSLHG RU                                 ZLWK UHODWLYH HDVH

    UHSURGXFHG DV RSSRVHG WR EHLQJ LQ DQ RULJLQDO IRUPDW"                                               XVWRP PDWHULDOV DUH PDWHULDOV ZKHUH VD WKH

      Can you state the question again, please?                                              SODLQWLII FRQWDFWHG D PRGHO WKDW FRXOG EH FRQWDFWHG RQ VRFLDO

4     :RXOG WKH YDOXDWLRQ DPRXQWV EH GLIIHUHQW LI WKH FRQWHQW ZHUH                           PHGLD RU LQ     RX NQRZ E PDLO RU XVXDOO E H PDLO DQG LQ

    FRSLHG RU UHSURGXFHG UDWKHU WKDQ WKH RULJLQDO SXUFKDVH                                   WKDW FDVH WKURXJK D ZHEVLWH      7KH WKHQ QHJRWLDWH WKDW FXVWRP

    IRUPDW" )RU H DPSOH                                                                      PDWHULDO     6R WKH PRGHO ZLOO VD     2ND       IRU WKLV SDUWLFXODU

      How do you -- the way I'm understanding the question is                                RQH RI D NLQG ILOP WKDW , DP JRLQJ WR GR IRU RX ZKHUH , P

     RX UH LPSO LQJ WKDW WKH PDWHULDO FRXOG KDYH EHHQ GRZQORDGHG                             GUHVVHG D FHUWDLQ ZD RU , SHUIRUP D FHUWDLQ DFW , FKDUJH

    LOOHJDOO DQG FRSLHG WR D GLVF"                                                             WKLV PXFK      $QG WKHQ WKHUH LV D QHJRWLDWLRQ EHWZHHQ WKH

4     3RWHQWLDOO       RU ERUURZHG IURP D IULHQG DQG FRSLHG RU IURP D                        SXUFKDVHU DQG WKH PRGHO WR SURGXFH WKDW PDWHULDO VR WKDW V

    OLEUDU DQG FRSLHG VRUW RI WKLQJ                                                          ZKDW V GHILQHG DV FXVWRP PDWHULDO

      That was not considered in the valuation.                                          4    $QG ZKHQ RX WDON DERXW VRPHWKLQJ RXWVLGH RI WKH VFRSH RI

4     :RXOG WKDW FKDQJH WKDW YDOXDWLRQ LI LW KDG EHHQ FRQVLGHUHG"                                 RXU YDOXDWLRQ RU H SHUWLVH ZKDW NLQG RI WKLQJV DUH RX

      Yes, because then there wouldn't have been any out-of-pocket                           WDONLQJ DERXW WKHUH"

    FRVWV WR UHSODFH                                                                          Titles that appear to be, the titles that appear to be -- I'm



4     6R WKH QXPEHU ZRXOG KDYH EHHQ ORZHU WKHQ UDWKHU WKDQ KLJKHU                            ORRNLQJ DW WKH WLWOHV KHUH    7LWOHV WKDW KDYH ZRUGV LQ WKHP

    RU KLJKHU UDWKHU WKDQ ORZHU"                                                             VXFK DV $QLPDO 9DULHW      8OWLPDWH      RUVH     DQ W   HW (QRXJK 'RJ

      Lower rather than higher.                                                              :KLOH WKRVH PDWHULDOV DUH QRW ILOPV WKDW FRXOG EH GHSLFWLQJ

4     $OULJKW     RX PHQWLRQHG VRPH LWHPV ZHUH XQDEOH WR EH YDOXHG                           DQLPDOV LQ VH XDO DFWLYLWLHV WKH DUH QRW GHILQHG SURKLELWHG

    :K "                                                                                     IRUPV RI VSHHFK EXW , P QRW , GRQ W KDYH DQ H SHULHQFH LQ

      Either they were, despite our best efforts to find them, they                          YDOXLQJ PDWHULDOV RI WKRVH QDWXUH VR LW V MXVW RXWVLGH WKH

    ZHUH FRPSOHWHO XQDYDLODEOH QRW IRXQG RQ DQ GDWDEDVH RU RQ                                VFRSH RI ZKDW , ZDV DEOH WR GR LQ WKLV SDUWLFXODU YDOXDWLRQ

    DQ NLQG RI UHVRXUFH ZHEVLWH RU WKHLU WLWOHV ZHUH WRR YDJXH                               , GRQ W KDYH WKH H SHUWLVH WR YDOXH WKRVH PDWHULDOV

    DQG FRXOG QRW EH HYHQ ORFDWHG GRZQ WR VD D SURGXFWLRQ KRXVH                                             06 9$1'(5 52(.            2ND      7KDQN RX     , WKLQN WKDW V

      $QG WKDW ZDV RQH RI WKH PHWKRGV WKDW , XVHG ZDV JRLQJ WR                               DOO P TXHVWLRQV

    SURGXFWLRQ KRXVHV DQG VHHLQJ LI WKHUH ZHUH VLPLODU WLWOHV RI                                            05    5((1 $5'       'U     DUWPDQQ , KDYH D IHZ

    WKDW QDWXUH        2U WKH ZHUH RXWVLGH RI WKH VFRSH RI WKH                               TXHVWLRQV IRU RX DQG ZH OO JHW RX RQ RXU ZD

    YDOXDWLRQ VLPSO EHFDXVH WKH HLWKHU ZHUH FXVWRP DSSHDUHG WR                                                            (;$0,1$7,21

     EH FXVWRP PDWHULDOV WKDW PLJKW KDYH EHHQ FRPPLVVLRQHG DW                                05     5((1 $5'

    OHDVW WKH WLWOH FRXOG LPSO WKDW RU WKH ZHUH PDWHULDOV WKDW                           4        RX VDLG H WUHPH SRUQRJUDSKLF FRPPXQLWLHV LV ZKHUH RX KDYH

      ZHUH VLPSO RXWVLGH RI P VFRSH RI YDOXDWLRQ VXFK DV RX                                   RXU H SHUWLVH      7KH DGMHFWLYH H WUHPH         GRHV WKDW PHDQ E

     DQ W   HW (QRXJK 'RJ                                                                    IHWLVK RU LV LW GRHV LW PHDQ VRPHWKLQJ HOVH" $QG LI VR

4     /HW PH XQSDFN WKDW D OLWWOH      :KHQ RX VD FXVWRP YLGHR RU                            ZKDW GRHV LW PHDQ"

    FXVWRP FRPPLVVLRQ ZKDW GR RX PHDQ E WKDW"                                                 That's a very good question.

      So there's a difference in -- I can't scroll this document                         4    7KDQN RX

    WKDW LV XS RQ P VFUHHQ         7KHUH DUH IRXU GLIIHUHQW W SHV RI                          What I mean by extreme are those types of paraphilias, at

    PDWHULDOV RU ILYH , VKRXOG VD        /HW PH UHVWDWH WKDW                                 OHDVW LQ P H SHUWLVH WKDW SHUWDLQ WR WKLQJV OLNH

            7KHUH DUH ILYH GLIIHUHQW NLQGV RI PDWHULDOV     7KHUH                            QHFURSKLOLD DQG WKH YDULRXV VXE W SHV RI QHFURSKLOLD

      DUH PDLQVWUHDP PDWHULDOV ZKLFK DUH FRPPRQO IRXQG LQ WKH                                IHWLVKHV VR WKDW V ZKDW , PHDQ E          H WUHPH        7KRVH ZRXOG EH

    PDUNHWSODFH         7KH DUH GRQH E ZHOO NQRZQ RU VHPL ZHOO NQRZQ                          SUREDEO WKH PRVW H WUHPH           2WKHU WKDQ FKLOG SRUQRJUDSK

                       30                                               3DJH   WR   RI                                                                             RI   VKHHWV
           Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.860 Filed 03/01/21 Page 6 of 12
         QHFURSKLOLF SRUQRJUDSK LV FRQVLGHUHG WKH VDPH                                                  ERWWRP UDQJH EHFDXVH LW DOVR GHSHQGV RQ KRZ ZHOO WKH

     4    6R IHWLVKHV IRU VHQLRU FLWL HQV RU ERQGDJH RU WKLQJV OLNH                                     SHUIRUPHU LV NQRZQ LI VKH V D FURVV RYHU FHOHEULW VD OLNH

         WKDW WKDW ZRXOG QRW EH GHILQHG DV H WUHPH"                                                     WKH .DUGDVKLDQV" , GRQ W NQRZ ZKDW WKDW WRS OLPLW LV VLPSO

          No.                                                                                           EHFDXVH RI WKH QDWXUH RI WKH LQGXVWU DQG WKH IDFW WKDW ODUJH

     4    $QG , ZDQW WR FLUFOH EDFN WR WKH ODVW TXHVWLRQ           RX VWDWHG                            RU ELJ FHOHEULWLHV WKDW KDYH PDLQVWUHDP DSSHDO DUH QRZ LQ WKH

         WKDW JLYHQ VRPH RI WKH WLWOHV LW ZDV SRVVLEOH WKDW VRPH RI                                     SRUQRJUDSK LQGXVWU

         WKH GHVWUR HG SURSHUW FRXOG KDYH GHSLFWHG DQLPDOV FRUUHFW"                                 4    ,V WKHUH D JHQHUDO WUHQG OLQH WRZDUGV FRPPLVVLRQ SLHFHV EHLQJ

          Based on the titles, could have. I can't verify that since I                                  PRUH H SHQVLYH IRU WKH PRUH QLFKH ILHOG WKDW LW LV"

         KDYHQ W VHHQ WKH WLWOH                                                                          It depends on the niche field. It also depends on whether or

     4      XW LW FRXOG EH VRPHWKLQJ OLNH 5HVHUYRLU 'RJV WKDW V QRW                                      QRW WKDW ILHOG KDV PDLQVWUHDPHG LWVHOI       RX NQRZ LQ WKH

         DFWXDOO DERXW GRJV DW DOO      ,V WKDW IDLU"                                                   FDVH RI OHW V VD    OHW V JR EDFN WR PDWHULDOV WKDW GHSLFW

          I would say that's reaching simply because when we are                                        KRUURU W SHV RI WKHPHV     7KH XVHG WR FRVW        WR             IRU D

         WDONLQJ DERXW WKHVH WLWOHV LQ D VH XDO FRQWH W LQ D                                            FXVWRP ILOP DQG WKH FDQ EH JRWWHQ QRZ IRU               6R LW GHSHQGV

          SRUQRJUDSKLF FROOHFWLRQ LW V PRUH OLNHO WKDW WKH GHSLFW                                       RQ WKH LQGLYLGXDO QLFKH ZKHWKHU RU QRW LW V JRQH PDLQVWUHDP

         DQLPDOV RU LQFOXGH DQ DQLPDO      $QG , ZDQW WR PDNH VXUH WKDW ,                                        $V RX VHH LQ SRUQRJUDSK ZLWK LQFHVW PDWHULDOV

         FODULI WKDW DQG WKDW , P LPSOLFLW LQ WKDW WKDW , VWDWHG LQ                                     WKRVH KDYH JRQH FRPSOHWHO PDLQVWUHDP DQG FDQ EH JRWWHQ IRU D

         P UHSRUW GHSLFWLQJ DQLPDOV LQ VH XDO DFWLYLW           LW GRHVQ W                              GROODU       6R LW GHSHQGV RQ WKH QLFKH LWV SRSXODULW       WKH

         PHDQ WKDW LW FRXOG GHSLFW WKH DQLPDOV DUH HQJDJHG LQ VH XDO                                    WLPLQJ RI ZKHQ LW V GRQH DQG WKH SHUIRUPHU WKDW V GRLQJ LW

         DFWLYLW    MXVW WKDW WKHUH LV VH XDO DFWLYLW DQG VHHPLQJO                                      ,W V YHU GLIILFXOW WR GHWHUPLQH YDOXH LQ WKHVH FDVHV EHFDXVH

         IURP WKH WLWOH DQLPDOV FRXOG EH LQ WKH ILOP       , GRQ W KDYH                                 WKH JRDO SRVWV FRQWLQXH WR PRYH

         , GLGQ W VHH WKH WLWOHV   , FDQ W YHULI WKDW VH XDO DFWLYLW                                4      RX VWDWHG WKDW PRVW RI WKH UHSODFHPHQW YDOXHV ZHUH GLVF MXVW

         ZDV GRQH ZLWK WKH DQLPDOV RU QRW                                                               EHFDXVH 9 6 LV UHODWLYHO XQFRPPRQ          ,V WKDW D IDLU

     4    6R LW ZRXOG EH SRVVLEOH WKDW IRU      DQ W    HW (QRXJK 'RJV WKDW                             FKDUDFWHUL DWLRQ"

          LW V WZR FRQVHQWLQJ DGXOWV ZLWK D JROGHQ UHWULHYHU LQ WKH                                      Let me, let me clarify that. I stated that I defaulted to

         EDFNJURXQG"                                                                                     GLVF ZKHQ LW ZDV DYDLODEOH VLPSO EHFDXVH 9 6 LV OHVV DQG



          That's possible.                                                                               OHVV DYDLODEOH    , GRQ W WKLQN ZH HYHQ IRXQG D 9 6 LQ WKH

     4    2ND        RX VWDWHG WKDW WKHUH LV D ILHOG RI FXVWRPHU FRPPLVVLRQ                             VHDUFK

         SURSHUW     LV WKDW FRUUHFW"                                                               4    :RXOG D 9 6 WKH VDPH WLWOH ZRXOG D 9 6 JLYHQ LWV UDULW

          That's correct.                                                                               SRWHQWLDOO KDYH PRUH YDOXH LQ WKH ZD WKDW VRPH YLQ O DOEXPV

     4    :KDW V WKH SULFH UDQJH RQ WKRVH                                                               DUH ZRUWK PRUH RQ WKH RULJLQDO YLQ O WKDQ D      '"

          It varies widely, simply because each performer has, you                                       That's another good question. I haven't seen evidence of

           NQRZ PXFK OLNH VH ZRUN D SHUIRUPHU FRXOG GR D WLWOH                                          WKDW     9 6 XQOLNH YLQ O GRHVQ W KDYH D QRVWDOJLD

           SHUIRUP D WLWOH IRU D ORQJWLPH FXVWRPHU WKDW V DW D GHHS                                     SHUVSHFWLYH WR LW LQVRIDU DV YLQ O GRHV    9LQ O KDV JRQH WR

           GLVFRXQW EHFDXVH WKH NQRZ WKH DUH JRLQJ WR KDYH IXWXUH                                        VRUW RI WKLV W SH RI KLS FROOHFWRU W SH RI SHUVSHFWLYH RU

         ZRUN      6R D FXVWRP SURGXFWLRQ FRXOG EH         WR         IRU                               SHRSOH FROOHFWLQJ WKHP FRQVLGHU WKHP KLS DQG UDGLFDO DQG VR

           VRPHWKLQJ VKRUW OLNH VPRNLQJ DQG FRXOG EH             RU          IRU                        IRUWK    , KDYHQ W QRW WR P NQRZOHGJH KDV 9 6 WDNHQ RQ WKDW

         HLJKW       KRXUV RI SHUIRUPLQJ     RX NQRZ H SOLFLW VH DFWV                                   NLQG RI VRFLDO DSSUHFLDWLRQ   7KH DUH VHHQ DV DQWLTXDWHG

         6R LW YDULHV E SHUIRUPHU WR SHUIRUPHU DFW WR DFW DQG ILOP                                      $QG HVSHFLDOO EHFDXVH WDSH GHWHULRUDWHV RYHU WLPH LI DQ RQH

         WR ILOP    ,W V YHU GLIILFXOW WR GHWHUPLQH ZKDW DQ DYHUDJH                                     ZDV XWLOL LQJ 9 6 RU NHSW WKHLU 9 6 LW V PRUH OLNHO WKH

         UDQJH LV EHFDXVH WKHUH UHDOO LVQ W RQH                                                         ZRXOG KDYH FRQYHUWHG WKRVH RU WULHG WR WUDQVIHU WKRVH ZKHQ

     4    7KDW V IDLU    :KDW V WKH PRVW RX YH HYHU KHDUG RI RQ D                                        RX FRXOG GR WKDW DQG VWLOO KDYH WKH PDFKLQHU RU WKH

         FRPPLVVLRQ SLHFH"                                                                              FRPSDQLHV WKDW ZRXOG WUDQVIHU 9 6 WR GLVF        , GRQ W NQRZ WKDW

          The most I've heard of -- well, okay, that's another question                                 LW KDV WKH VDPH NLQG RI DSSHDO ORQJ WHUP VLPSO EHFDXVH RI

         ZLWK D ORW RI YDULDEOHV   ,I RX UH WDONLQJ DERXW , P WU LQJ                                    WKH QDWXUH RI LWV GHWHULRUDWLRQ

         WR WKLQN RI KHU QDPH      7KHUH V D 'LVQH SHUIRUPHU ZKR KDV QRZ                            4    $UH WKHUH VR ILUVW SUHVVLQJ WKH ERRNV KDYH KDYH PRUH

         JRQH LQWR $QQDEHOOD , DP VRUU         , FDQ W WKLQN RI KHU QDPH                                YDOXH     )LUVW HGLWLRQV KDYH PRUH YDOXH   :LWKLQ WKH

           ULJKW DW WKH PRPHQW        6KH GRHV VKH FKDUJHV            IRU KHU                            SRUQRJUDSKLF FRPPXQLW LV WKHUH WKDW W SH RI GHOLQHDWLRQ"

           DPHU      LUO EDWK ZDWHU     $QG VKH PDNHV           PLOOLRQ D PRQWK                         /HW PH UHSKUDVH LW      DQ WKHUH EH WKDW W SH RI GHOLQHDWLRQ"

         RQ 2QO )DQV GRLQJ QRQ KDUGFRUH LPSOLHG QXGLW              W SH VWXII                            There can be if the performers are well known enough, say,

                   6R , GRQ W NQRZ WKDW WKHUH LV D WRS UDQJH RU D                                       OLNH -HQQD -DPHVRQ ZKHQ VKH ZDV DW WKH KHLJKW RI KHU VXFFHVV

RI   VKHHWV                                                                        3DJH   WR   RI                                                                                 30
      Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.861 Filed 03/01/21 Page 7 of 12
    DQG WKH ZHUH VLJQHG E WKH LQGLYLGXDO SHUIRUPHUV WKDW ZHUH                                 4        RX DUH D JRLQJ D OLWWOH ELW IDVW    , ZDQW WR JHW D FKDQFH WR

    IDPRXV DW WKH WLPH                                                                            VFUROO WKHUH     7KLV ZRXOG EH          6LVWHUV   DQH        "

4    6R OLNH DQ WKLQJ        ,I WKH DUWLVW VLJQV LW LW VN URFNHWV LQ                                That's correct.

    YDOXH                                                                                     4     2ND

     Yes. Even in pornography, yeah.                                                                So while the title itself was found to have existed, it was

4      XW WKH VDPH WLWOH WKDW WKH           9 6 YHUVXV D          '9' WKHUH                       GLVFRQWLQXHG DQG WKHUHIRUH , DSSOLHG WKH DYHUDJH YDOXH WKDW

    VKRXOGQ W EH QR GLIIHUHQFH LQ YDOXH DOO WKLQJV EHLQJ HTXDO                                    , FLWHG LQ WKH UHSRUW DV         EHFDXVH , FRXOG ILQG WKH WLWOH

     It depends on, so when VHS was first coming out, especially                                  LW VLPSO ZDVQ W DYDLODEOH DQ PRUH EXW LW KDG YDOXH EHFDXVH

    DV LW ZDV LQ WKH HUD WKDW LW ZDV PRVW FRQVXPHG WKH                                              LQ P RSLQLRQ LW ZDV VWLOO DEOH WR EH DSSUDLVHG VLPSO

    SURGXFWLRQ FRPSDQLHV LQ WKH PDLQVWUHDP SURGXFWLRQV ZKHQ WKH                                   EHFDXVH LW ZDV VWLOO QRWHG RQOLQH DV KDYLQJ EHHQ LQ

    ZRXOG VHOO WKHVH WLWOHV IRU       WR      EHFDXVH WKH ZHUH PDVV                               SURGXFWLRQ DQG KDYLQJ EHHQ SUHYLRXVO DYDLODEOH

    SURGXFHG DQG WKH VWRUHV ZRXOG PDUN WKHP XS WR EHWZHHQ                DQG                  4     6R WKLV ZRXOG EH LI ZH DUH JRLQJ WR XVH 6LVWHUV DV DQ

            6R WKH PDUNXS RQ WKH SDUW RI WKH UHWDLO FRPSDQLHV ZDV                                  H DPSOH WKLV ZDV VKRW DQG WKH FRPSDQ HLWKHU ZHQW RXW RI

     YHU KLJK      7KDW VWDUWHG WR GLPLQLVK HYHQ LQ VSLWH RI '9'                                  EXVLQHVV RU EXUQW GRZQ RU ZKDWHYHU DQG DOO RI WKH RULJLQDO

    UHOHDVHV VLPSO EHFDXVH WKH VWUHDPLQJ ZRUOG EHFDPH PRUH DQG                                    FRSLHV ZHUH ORVW DQG LW V IXQFWLRQDOO D ORVW ILOP       ,V WKDW

    PRUH FRPPRQ DQG FRQVXPHUV FRXOG ILQG PDWHULDO RQOLQH IRU             RX                       IDLU"

    NQRZ D GROODU       D PLQXWH      2U RU    RX NQRZ            ZKHUHDV                           Yeah, um-hum.

    WKH ZRXOG SD D PXFK KLJKHU UDWH LQ WKH VWRUH                                              4     6R WKRVH ZHUH JLYHQ D GHIDXOW RI                RUUHFW"

             6R , ZRXOG KDYH WR VD WKDW WKH 9 6 DW WKH WLPH                                         When they could be found, they are given an average of $36 in

    ZRXOG FRVW PRUH VLPSO EHFDXVH RI WKH ZD WKH PDUNHW ZDV DQG                                    YDOXH     HV

    , GRQ W NQRZ WKDW WKH '9'V ZRXOG EH DV WKH ZRXOG FRVW DV                                  4     1RZ GR RX KDYH DQ H DPSOH ZKHUH RX ZHUH XQDEOH WR ILQG WKH

     PXFK VLPSO EHFDXVH RI WKH ULVH RI RQOLQH VWUHDPLQJ            $UH                            '9' EXW RX ZHUH DEOH WR ILQG VWUHDPLQJ SULFHV"

    WKHUH H FHSWLRQV WR WKDW" 3RVVLEO          XW , WKLQN WKH QDWXUH                                Let me look. I really am sorry.

    RI WKH RQOLQH VWUHDPLQJ GLPLQLVKHG HYHQ '9' VDOHV                                         4     1R QR        RX UH GRLQJ JUHDW

4    :HUH DQ RI RXU UHSODFHPHQW YDOXHV EDVHG RQ VWUHDPLQJ DQG                                       She's just like trying to take the door down here.



    QRW SK VLFDO PHGLD"                                                                       4     :H FDQ WDNH D EUHDN LI VKH QHHGV WR JR RXWVLGH RU

     When we were, when I wasn't able to find a tangible, physical                                  No, she was just out. So if you look at Taboo 12. Line 387.

    LWHP WR UHSODFH D WLWOH ZLWK , GHIDXOWHG WR WKH QH W                                          1R       7DERR

    DYDLODEOH VWUHDPLQJ SURGXFW ZKLFK , WRRN LW LW ZDV         RX NQRZ                        4     , YH JRW WKDW

    VD LI , FRXOG ILQG D '9' IRU           DQG , IRXQG WKH VDPH ILOP                                Okay. So in this case, we couldn't find the DVD and

    IRU VWUHDPLQJ IRU            RU        , ZRXOG GHIDXOW WR WKDW                                WKHUHIRUH ZH XVHG WKH SULFH WKDW ZDV DYDLODEOH DW WKH WLPH

4      RX ZRXOG GHIDXOW WR WKH VWUHDPLQJ LQ VLWXDWLRQV ZKHUH RX                                   1RZ OLNH , VDLG DW WKH WRS RI WKLV WKDW PDUNHW IOXFWXDWLRQV

    IRXQG ERWK WKH '9' DQG WKH VWUHDPLQJ FRUUHFW"                                                 DQ WKLQJ FDQ FKDQJH ULJKW" , ORVW P SODFH

     No, when I couldn't find the DVD.                                                        4

4    2ND       VR RXU SURFHVV RI YDOXDWLRQ LW ZRXOG EH '9' WKHQ                                     Yeah, 387. That we defaulted to the streaming price which

    VWUHDPLQJ WKHQ 9 6"                                                                           ZDV DYDLODEOH DW WKDW WLPH ZKLFK ZDV

     VHS wasn't found.                                                                        4     'RHV WKH VWUHDPLQJ SULFH FKDQJH EDVHG RQ VHDUFK SRSXODULW

4    2ND       VR LI QRW '9' WKHQ VWUHDPLQJ         ,I QRW VWUHDPLQJ D                              RU HYHU WLPH VRPHRQH EX V LW LW JRHV XS OLNH WKH VWRFN

     HUR GROODU YDOXH   ,V WKDW IDLU"                                                             PDUNHW" 2U LV VWUHDPLQJ SULFH UHODWLYHO VWDWLF"

     Not in all cases, no.                                                                          Streaming prices flux.

4    ,Q ZKDW FDVHV ZRXOG LW EH GLIIHUHQW DQG ZK                                               4        DVHG XSRQ ZKDW"

     Well, if you look at the Excel sheet and at the report, there                                  In this particular case, the market will charge more for more

     ZHUH WLWOHV WKDW OHW V VHH       2QH PRPHQW      /HW PH ILQG DQ                              SRSXODU GRZQORDGV DQG FKDUJH OHVV IRU OHVV SRSXODU GRZQORDGV

    H DPSOH      , DP VRUU     P GRJ LV ZKLQLQJ LQ WKH EDFNJURXQG        ,                        VR WKH DUH PRUH DWWUDFWLYH WR FRQVXPHUV ZLWK DQ ROGHU WLWOH

    DSRORJL H                                                                                     RQ WKHP

4    :H UH QRW KHDULQJ LW VR QR QHHG WR DSRORJL H                                             4     ,I ZH ORRN DW         DV MXVW DQ H DPSOH ZH KDYH LW DW           EXW

     There were titles where the, the item itself was found. In                                    WKH ILOP LV DOPRVW         HDUV ROG     ,V WKDW SULFH OLNHO WR

    RWKHU ZRUGV WKH WLWOH       6R 6LVWHUV XK XK OHW PH JR KHUH                                   FKDQJH RU LI ZH ORJ RQ WRGD LW PLJKW EH DQ                  GRZQORDG

    )LQG WKH      2Q WKH VKHHW .               1R        LQ OLQH ODQH                             LQVWHDG RI          "

    OLQH ODQH VRUU                                                                                  I think the change would be small. For instance, you know, I

                   30                                                        3DJH   WR   RI                                                                            RI   VKHHWV
           Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.862 Filed 03/01/21 Page 8 of 12
          OLVWHG          ,W V EHLQJ OLVWHG DW          DQG WKHQ DQRWKHU                                  EX LQJ        RX UH HLWKHU EX LQJ 7 RU RX UH EX LQJ VRPHWKLQJ

         VRXUFH LW V         VR , WKLQN WKH FKDQJH LI LW ZRXOG RFFXU                                       RX GR VRFLDO PHGLD ZLWK DQG LW FRVWV RX                 D PRQWK ZLWK

         ZRXOG SUREDEO EH PLQLPDO                                                                         FDEOH

     4    2ND       DQG GR RX NQRZ KRZ PDQ VWUHDPLQJ WLWOHV QRW '9'                                   4    :HOO OHW PH UHSKUDVH LW WKHQ            LYHQ WKH VSHHG RI WKH

           WLWOHV ZHUH YDOXHG RXW RI WKH DSSUR LPDWHO                  WLWOHV                             GRZQORDG ZKDW ZRXOG EH WKH DSSUR LPDWH ILOP VL H RI D

         FORVHU WR       WLWOHV WKDW RX OLVWHG"                                                                PLQXWH ILOP"

          I don't have that number off the top of my head.                                                 Depends on the compression rate. If you have, you know,

     4    :RXOG WKDW EH HDV WR ILQG RU ZRXOG WKDW EH                  PLQXWHV RI XV                            VRPHWKLQJ WKDW V         3 RU . WKH VL H LV JRQQD EH PXFK

         DOO ORRNLQJ DW RXU ZDWFKHV"                                                                      ODUJHU WKDQ LI RX KDYH VRPHWKLQJ WKDW V FRPSUHVVHG GRZQ WR

          I think it would be longer than 15 minutes, yeah. Probably a                                     VD      RX NQRZ           RU D    RX NQRZ VRPHWKLQJ WKDW V RWKHU

         FRXSOH RI KRXUV                                                                                  WKDQ      E       ,W UHDOO GHSHQGV RQ WKH FRPSUHVVLRQ UDWH RI

     4    ,V LW JRLQJ WR EH HDV IRU RX WR GR RU LV LW JRLQJ WKURXJK                                        WKH YLGHR VR , , FDQ W UHDOO DVVHVV          ,W ZRXOG OLNH ,

         DQG RX FRXQWLQJ DQG WDOO LQJ                                                                     VDLG LW GHSHQGV RQ LQ ZKDW IRUPDW WKH YLGHR LV EHLQJ

          (No response).                                                                                  GRZQORDGHG         ." 2U ROG VFKRRO RQ WKH DYHUDJH ORZ UHVROXWLRQ

     4    'LG P TXHVWLRQ JR WKURXJK RU DP , PXWHG"                                                        ZHEVLWH

                        06 9$1'(5 52(.           $UH RX DVNLQJ PH D TXHVWLRQ"                         4    /HW PH WU DVNLQJ WKLV TXHVWLRQ D GLIIHUHQW ZD            'U

     4    1R , P VRUU       'U    DUWPDQQ ZRXOG WKDW EH DQ HDV WRWDO WR                                    DUWPDQQ , WKLQN RX DQG , DUH DSSUR LPDWHO WKH VDPH DJH

          FRPH XS ZLWK RU ZRXOG WKDW EH H KDXVWLQJ WR FRPH XS ZLWK                                        VR

          I'd have to spend at least a couple of hours going back to                                       No, I think you're much younger than I am. I'm 51.

         WKH GDWDEDVH DQG UHYLHZLQJ WKH OLQNV WR PDNH VXUH WKDW                 RX                    4    :HOO WKDW LV D PRVW VXUSULVLQJ DQVZHU          , KDG RX LQ RXU

           NQRZ , FRXOG GR DQ DFFRXQWLQJ RI '9' YHUVXV VWUHDPLQJ                                          PLG WR ODWH       V    7KLV H SHULHQFH ZLOO EH HYHQ PRUH

     4      DQ RX JLYH D EDOOSDUN" ,V LW         RX NQRZ RQH WHQ D                                        DSSUHFLDWHG E         RX    RX PXVW UHPHPEHU LQ WKH HDUO GD V WKH

         KXQGUHG MXVW D EDOOSDUN       $QG QR RQH LV JRLQJ WR KROG RX WR                                  GD V RI WKH PLG WR ODWH           V WDNLQJ RYHUQLJKW WR GRZQORDG D

         WKDW QXPEHU                                                                                      IRXU PLQXWH 03 DQG QRZ LW WDNHV DERXW WZR VHFRQGV WR

          I don't even have a ballpark, I apologize.                                                      GRZQORDG D IRXU PLQXWH 03



     4    7KH VWUHDPLQJ WLWOHV ZHUH WKHVH FORVHU WR FOLSV RU ZHUH WKHVH                                             DVHG RQ RXU H SHUWLVH DQG KDYLQJ JRQH WKURXJK

         FORVHU WR ILOP OHQJWK"                                                                            WKLV OLVW ZKLFK , KDYHQ W DQG , GRXEW 0V 9DQGHU URHN KDV

          It appeared as though they were closer to film length so they                                   FOLFNHG RQ HDFK RQH RI WKHVH OLQNV KRZ ORQJ ZRXOG HDFK RI

           ZHUH PDNLQJ WKDW DYDLODEOH E ILOP            ,I RX VHH D FOLS                                  WKHVH YLGHRV WDNH" :RXOG LW EH VRPHWKLQJ WKDW RQ DQ DYHUDJH

         WKDW V XVXDOO LQ WKH           UDQJH     XW LI RX VHH D ILOP                                     SHUVRQ V LQWHUQHW FRQQHFWLRQ WKH DUH DEOH WR GRZQORDG WKH

         WKDW FDQ FKDQJH DQ ZKHUH IURP           WR                                                       ILOP LQ D IHZ PLQXWHV RU DP , JRLQJ WR EH UXQQLQJ P FRPSXWHU

     4    6R WKHUH ZRXOG EH D VLJQLILFDQW DPRXQW RI EDQG ZLGWK WR                                         IRU ZHHNV GRZQORDGLQJ DOO RI WKHVH ILOPV"

         UHSODFH DOO RI WKHVH ILOPV WKDW ZHUH VWUHDPLQJ WR GRZQORDG                                        I would, and me not being a network, an IT person, I want to

         WKHP"                                                                                            SUHIDFH LW ZLWK WKDW QRW EHLQJ DQ ,7 SHUVRQ , P KHVLWDQW WR

          How are you defining band width?                                                                HYHQ JLYH D NLQG RI D EDOOSDUN EHFDXVH , GRQ W UHDOO NQRZ

     4    7KH DFWXDO SHUVRQ ORJJLQJ RQWR WKH FRPSXWHU JRLQJ WR                  RX                         $Q KRXU ORQJ YLGHR ZHOO OHW PH XVH UHJXODU YLGHR DV DQ

           NQRZ ZKDW , P ORRNLQJ DW               , YH ORVW LW        XW   RX                             H DPSOH       ,I RX UH VWUHDPLQJ VRPHWKLQJ LW V LQVWDQWDQHRXV

         NQRZ JRLQJ WR DGXOWILOPFHQWUDO FRP DQG GRZQORDGLQJ D FOLS                                        VR RX FOLFN RQ WKH OLQN DQG LW SOD V        ,I RX DUH

         LW V JRLQJ WR XVH D VLJQLILFDQW DPRXQW RI D SHUVRQ V LQWHUQHW                                    GRZQORDGLQJ LW GHSHQGLQJ RQ RXU LQWHUQHW FRQQHFWLRQ

         WR GRZQORDG D EXQFK RI WKHVH ILOPV           ,V WKDW IDLU"                                       GHSHQGLQJ RQ WKH VHUYHU WKDW LW V RQ LW FDQ WDNH ILYH

          I think it depends on the type of internet connection they                                      PLQXWHV RU LW FDQ WDNH DQ KRXU         7KHUH V D ORW RI YDULDEOHV

         KDYH      ,I WKH XVH LW RQ WKHLU SKRQH WKH ZLOO XVH XS WKHLU                                     KHUH

         GDWD      XW LI WKH DUH RQ DQ LQWHUQHW UDQJH SDFNDJH RI                WR                    4    2ND      LI RX FOLFN RQ DQ RI WKHVH VR , P ORRNLQJ DW OLQH

                D PRQWK , GRQ W NQRZ WKDW LW ZRXOG FRQVWLWXWH D KLJK                                              3 URPDQLDF      ,W V GLVFRQWLQXHG EXW , OO MXVW XVH WKDW

         DPRXQW RI EDQG ZLGWK ZLWKLQ WKRVH W SHV RI SDFNDJHV EHFDXVH                                      DV DQ H DPSOH         ,I , FOLFN WKURXJK WKDW DQG LW ZDV D

         FDEOH FRPSDQLHV GRQ W UHDOO FKDUJH E EDQG ZLGWK DQ PRUH                                          VWUHDPLQJ RQH LV LW JRLQJ WR VD WKLV LV D         JLJDE WH ILOH"

           7KH FKDUJH E          RX NQRZ KRZ RSHQ RXU SLSH LV RU QRW                                      2U LV WKDW QRW LQIRUPDWLRQ WKDW V JHQHUDOO FRQWDLQHG ZLWKLQ

                   6R OLNH , VDLG , P WURXEOHG ZLWK WKH ODQJXDJH                                          WKH EORFN RI WH W DERXW WKH ILOP"

         EHFDXVH D ORW RI FRPSDQLHV GRQ W FKDUJH E EDQG ZLGWK                                              Right. That's also a good question. It depends on the

         LQVRPXFK DV WKH GR LQ WKH RSHQQHVV RI WKH SLSH WKDW RX UH                                        ZHEVLWH       2Q ZHEVLWHV WKDW DUH JHDUHG WRZDUGV GRZQORDG ZKLFK

RI   VKHHWV                                                                          3DJH   WR   RI                                                                               30
      Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.863 Filed 03/01/21 Page 9 of 12
     OHVV DQG OHVV VLWHV DUH EHFDXVH RI FRS ULJKW LVVXHV WKH                                   ZLWK WKH W SH RI YHQGRUV WKDW VHOO WKLV PDWHULDO DJDLQ ,

     ZLOO KDYH D OLVW RU WKH ZLOO KDYH SUREDEO VRPH NLQG RI                                   FRPH EDFN WR LI LW V VLJQHG E D SDUWLFXODU IDPRXV SHUIRUPHU

    OLVWLQJ RI WKH WKH VL H RI WKH ILOH   6WUHDPLQJ VLWHV DUH                                  DW WKH WLPH LW KDV YDOXH        XW EHFDXVH LW V DYDLODEOH LQ

    OHVV OLNHO WR GR WKDW VLPSO EHFDXVH WKH KDYH           RX NQRZ                              GLJLWDO IRUPDW DORQJ ZLWK WKH YLGHR LWVHOI QRW OLNHO

     PHWKRGV LQ SODFH WR SUHYHQW GRZQORDG EHFDXVH RI FRS ULJKW                            4    2ND       , DVNHG WKLV TXHVWLRQ DERXW WKH QXPEHU RI VWUHDPLQJ

    LVVXHV DQG    RX NQRZ WKLQJV RI WKDW QDWXUH        6R LW GHSHQGV                           DQG RX VDLG LW ZRXOG EH D OLWWOH ELW RI OHJ ZRUN GR RX

    RQ WKH ZHEVLWH                                                                            NQRZ KRZ PDQ ZHUH JLYHQ WKH YDOXH RI                 "

4    6R LW VRXQGV OLNH PRVW RI WKH WLWOHV IRU ZKLFK RX ZHUH                                    Off the top of my head, I don't have that number.

     XQDEOH WR ILQG '9' SULFHV WKH ZRXOG EH RI WKH VWUHDPLQJ                              4    2ND       :DV LW D ORW RU     , DP VRUU      , GLGQ W KHDU ZKDW RX

     YHUVXV WKH GRZQORDG D FOLS YDULHW         ,V WKDW IDLU" ,I ,                             VDLG ZH WDONHG RYHU HDFK RWKHU

    XQGHUVWDQG WKH WKH GLIIHUHQFH"                                                             I said -- I lost my place here again. Spreadsheets and I

     Well, let me go to one and find out.                                                     DUHQ W JRRG IULHQGV     , GRQ W WKLQN WKHUH ZHUH WRR PDQ         ,W

4    , P QRW WU LQJ WR JHW ORVW LQ WKH GHWDLOV     , OO OHW RX NQRZ                           ZDVQ W D VLJQLILFDQW DPRXQW       7KHUH DUH D IHZ EXW LW ZDVQ W

    ZKHUH , P JRLQJ DV VRRQ DV RX DQVZHU WKLV TXHVWLRQ                                        VLJQLILFDQW

     I would say the more expensive the title or the higher the                           4      XW LW V HQWLUHO SRVVLEOH WKDW WKH FOLSV IRU ZKLFK RX NQRZ

    DSSUDLVDO WKH PRUH OLNHO LW V GRZQORDGDEOH WKH ORZHU WKH                                  LW H LVWHG EXW ZHUH ORVW WKH         SODFHKROGHU YDOXH FRXOG EH

    FRVW WKH PRUH OLNHO LW LV VWUHDPLQJ                                                       VLJQLILFDQWO ORZHU WKDQ WKH DFWXDO PDUNHW UDWH JLYHQ WKH

4    $QG LI LW V VWUHDPLQJ LW V RQO DYDLODEOH WR EH YLHZHG RQ                                 OLPLWHG VXSSO

    WKH FRPSXWHU YHUVXV LI WKH SODLQWLII KDG SXUFKDVHG LW RQ 9 6                               Well, that's, you know, largely why I took an average of I

    RU '9' ZKHUH KH FRXOG SRS LW LQWR DQ 7 9 WKDW V VHW XS IRU                                WKLQN QLQH RU       RI WKH PRVW FRPPRQ SULFHV

    WKDW IRUPDW WR SOD      ,V WKDW FRUUHFW"                                              4    $UH WKHUH WKH WKH 9 6          VWULNH WKDW    /HW PH WU DJDLQ

     Well, that depends on if he has some kind of like a computer                                       7KH '9'V WKDW ZHUH SURGXFHG E WKH SRUQ LQGXVWU

    SURJUDP VD DV DQ H DPSOH :RQGHUVKDUH 8QL RQYHUWHU                  RX FDQ                  GLG WKRVH KDYH SURWHFWLRQV DJDLQVW FRSLHV RQ WKHP WKH ZD

     SXW DQG RWKHUV RI WKDW QDWXUH        RX FDQ SXW WKH 85/ LQWR                             WKDW LI , ERXJKW D '9' WRGD WKDW , FRXOGQ W MXVW VWLFN LW

     FRQYHUWHUV RI WKDW QDWXUH DQG GRZQORDG PDWHULDOV WKDW DUH                                LQWR D '9' EXUQHU EHFDXVH WKHUH V SURWHFWLRQV RQ LW"



    VWUHDPLQJ     , P QRW VD LQJ WKDW V    RX NQRZ D IDVW ZD WR GR                             I would have to say that depends on who's producing the

    LW EXW RX FDQ GR WKDW      2U SHRSOH KDYH VRPHWLPHV GRQH WKDW                             PDWHULDO      ,I RX KDYH VRPHRQH WKDW V D VPDOOHU SOD HU WKH

    ZKHUH WKH FDQ GRZQORDG LW WKURXJK D FRQYHUWHU                                             PLJKW QRW KDYH KDG WKH UHVRXUFHV WR SXW VRPH NLQG RI

4    $QG WKHQ WKH GRZQORDGLQJ HYHQWXDOO WR UHSOLFDWH LW WR                                    FRS ULJKW SURWHFWLRQV RQ WKHP        6RPH RI WKH ELJJHU SOD HUV

    VWULNH WKDW   /HW PH UHSKUDVH DQG VWDUW RYHU                                              PD KDYH VR , WKLQN WKDW V YDULDEOH

            7KHRUHWLFDOO    LI WKH SODLQWLII SXUFKDVHG D WLWOH                            4    ,Q RXU H SHULHQFH ZLWK WKH SURGXFWLRQ FRPSDQLHV RQ

    )LOP ; RQ '9' DQG LW ZDV ORVW DQG RX ZHUH XQDEOH WR ILQG D                                 SODLQWLII V OLVWV ZHUH WKRVH VPDOOHU ODUJHU RU VSUHDG

    '9' UHSODFHPHQW EXW RX ZHUH DEOH WR ILQG D GLJLWDO WKHUH                                  WKURXJKRXW"

    ZRXOG EH DGGLWLRQDO FRVWV DIWHU GRZQORDGLQJ WKH ILOP WR SXW                                They seemed spread throughout. Predominantly, well, they

    LW EDFN LQWR WKDW RULJLQDO VWDWH ZLWK LQ WHUPV RI EXUQLQJ LW                              VHHPHG VSUHDG WKURXJKRXW EHFDXVH DW WKH WLPH RX KDG WKUHH

    RQWR D '9'     ,V WKDW FRUUHFW"                                                           ELJ SOD HUV ZKLFK ZHUH :LFNHG 9LYLG DQG             DEDOOHUR WKHQ RX

     Well, it seems to me that you would have to pay for a                                    KDG VPDOOHU RQHV 9 $ DQG VR IRUWK             6R LW YDULHG

    FRQYHUWHU RQFH VR , GRQ W NQRZ WKDW WKDW ZRXOG EH FRQVLGHUHG                          4    $QG , P DOPRVW SRVLWLYH

    RQJRLQJ FRVWV      ,W ZRXOG EH RQH FRVW IRU DOO LQ WKDW VHQVH                              And not to interrupt, but I, I don't have the kind of

     EHFDXVH RX EX WKH SURJUDP RQFH DQG WKH DYHUDJH                    DQG                    EDFNJURXQG LQ UHDOO NQRZLQJ ZKHQ FRS ULJKW SURWHFWLRQV ZHUH

    WKHQ LI RX ZDQWHG WR EXUQ RQWR DQRWKHU '9' RU GLVF WKHQ LW                                  SODFHG RQ '9'V VR , GRQ W KDYH H SHUWLVH LQ WKDW DUHD

    ZRXOG EH WKH FRVW RI WKH GLVFV ZKLFK , GRQ W NQRZ ZKDW WKH                            4    , DP UHIHUHQFLQJ ZKDW KDV SUHYLRXVO EHHQ PDUNHG DV               DUWPDQQ

     FRVW   0D EH D GROODU DSLHFH           DSLHFH" , GRQ W NQRZ                              ( KLELW       7KLV LV DOVR 3ODLQWLII V 0RWLRQ LQ 2SSRVLWLRQ WR

4    6R LW ZRXOG EH IDLU WR VD WKHUH DUH PDUJLQDO DGGLWLRQDO                                   WKH 6XPPDU -XGJPHQW ( KLELWV              DQG      RI ZKLFK RQH ZDV

     FRVWV WR FRQYHUW WKH GLJLWDO FRSLHV LQWR D SK VLFDO PHGLD                                FDOOHG 5HFHLSWV RI 3URSHUW DQG RQH ZDV FDOOHG /LVW RI

    FRS     ,V WKDW FRUUHFW"                                                                  0LVVLQJ ,WHPV      'R RX KDYH WKRVH 'U           DUWPDQQ RU GR RX

     I'd say minimal cost.                                                                    ZDQW PH WR VKDUH P VFUHHQ ZLWK RX"

4    ,V WKHUH YDOXH LQ WKH ER DUW RU WKH SK VLFDO VWRUDJH GHYLFH                               I have them. Let me go back to that file. Okay.

    ZLWKLQ WKH SRUQRJUDSKLF FRPPXQLW "                                                    4    , P MXVW VFUROOLQJ WKURXJK      ,W ORRNV OLNH WKHUH ZDV DERXW

     Considering that a lot of that box art isn't available online                                   WLWOHV EHWZHHQ WKH WZR RQ HDFK RI WKH WZR H KLELWV RU

                  30                                                   3DJH     WR   RI                                                                        RI    VKHHWV
          Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.864 Filed 03/01/21 Page 10 of 12
         RQ HDFK RI WKH WZR VHSDUDWH SGI V WKDW ZH YH FRPELQHG IRU                                                  $QG WKHQ LW GRHV D IHZ RI WKH                  V DQG WKHQ LW JRHV

         SXUSRVHV RI WKLV GHSRVLWLRQ WR RQH              RUUHFW"                                         WR WKH           V   6R LW V QRW D WKH QXPHULFDO OLVW LV QRW D

          It appeared to be that way initially, yes.                                                     VHTXHQWLDO QXPHULFDO OLVW

     4    $QG DUH WKRVH                WLWOHV DUH WKH WKH VDPH EHWZHHQ WKH WZR                           05        5((1 $5'

         OLVWV"                                                                                      4    6R DV , VFUROO WKURXJK ( KLELW                , GRQ W VHH DQ WKLQJ OLVWHG

          They were duplicates.                                                                          LQ WKH           V DQG , P VFUROOLQJ WKURXJK LW D KDQGIXO RI WLPHV

     4    :HUH WKH PRVWO GXSOLFDWLYH RU ZHUH WKHUH MXVW D KDQGIXO RI                                       QRZ PDNLQJ VXUH , P QRW JRLQJ WR KDYH WR HDW P ZRUGV RQ

         GXSOLFDWHV"                                                                                     WKLV     , VHH          , VHH             DQG , VHH

          Upon inspection, it seemed as though they were mostly                                                     6R LI , VFUROO LQWR WKH             V RQ ( KLELW     , P DW

         GXSOLFDWHV                                                                                      WKH ERWWRP RI 3DJH               RI ( KLELW

     4    2ND       VR ZH FDQ XVH VR ZH FDQ VD VR WKHUH ZHUH DW OHDVW                                                             2YHU WKH        RXQWHU

                  XQLTXH WLWOHV                                                                                                   2ULHQWDO        OXH

          I think we came up with the total of 600, let's see, 700,                                                               0 3OD 7KLQJ

         VHHPHG WR EH                URXJKO        EHFDXVH RI WKH GXSOLFDWH QDWXUH                                                     LUOV   UDYLQJ    LUOV

         RI WKH WZR GRFXPHQWV                                                                                       1RQH RI WKRVH IRXU ZHUH RQ RXU YDOXDWLRQ VKHHW

     4    6R , P ORRNLQJ DW SDJH              RI ZKDW , KDG PDUNHG DV ( KLELW                            ,V WKDW FRUUHFW 'U            DUWPDQQ"

         DQG WKDW VWDUWV ZLWK ,WHP 1R                    $ZHVRPH $VVHWV                                   I would have to look at the valuation sheet. I went by

         SOD      ZKLFK SODLQWLII KDG PDUNHG DW                  $UH RX ORRNLQJ DW                       ( KLELW

         WKDW"                                                                                       4    $QG ZK GLGQ W RX ORRN DW ( KLELW                     "

          Yup.                                                                                            Well, we did look at Exhibit 6 and it seems as though they

     4    6R LI ZH VFUROO GRZQ D IHZ KH KDV               LEOH   ODFN GLVF      LEOH                     ZHUH GXSOLFDWHV DQG VR LW ZDVQ W UHIHUHQFHG

          ODFN GLVF           LEOH    ODFN GLVF      1RZ , NQRZ RX ZHUHQ W                           4    6R , MXVW WRRN        LUOV     UDYLQJ     LUOV DV DQ H DPSOH DQG ,

           DEOH WR ILQG       LEOH    ODFN EXW , OO XVH LW DV DQ H DPSOH                                   VHDUFKHG IRU LW LQ WKH FDWDORJXH DQG , P QRW ILQGLQJ LW

                    H KDV LW OLVW HG DV WKUHH VHSDUDWH LWHPV EXW ZKHQ                                     XW       RX NQRZ , GLGQ W EXLOG WKLV VR LW V HQWLUHO SRVVLEOH

               RX GLG WKH YDOXDWLRQ WKRVH ZRXOG EH RQH LWHP FRUUHFW"                                     WKDW , P ZURQJ EXW



          No, those were three so I listed them individually and Black                                    I would have to go through the list again and see if I can

          LEOH      LEOH    ODFN ZHUH HDFK YDOXHG VHSDUDWHO                                              ILQG LW     , P QRW , P QRW VSUHDGVKHHWV DUH D FKDOOHQJH IRU

     4    7KHQ , P FRQIXVHG KRZ ZH ZHQW IURP                        LQ HDFK RI WKHVH WZR                 PH VR , G KDYH WR             RX NQRZ , FDQ OLVW VWXII EXW VHDUFKLQJ

         OLVWV WR WKH         RQ RXU VSUHDGVKHHW          ,W VHHPV OLNH ZH ORVW                          LV D OLWWOH ELW GLIILFXOW VR , ZRXOG KDYH WR VFUROO WKURXJK

                WLWOHV VRPHZKHUH                                                                         DQG GR WKDW

          It seems upon inspection that the items that bear Exhibit 5                                4    2ND

         ZDV WKH OLVW RI LWHPV         $QG ( KLELW       ZHUH ZKDW ZDV ZKHWKHU                            And because they are not listed in, in alphabetical order, it

         RU QRW LW KDG D UHFHLSW EXW WKH ZHUH WKH VDPH                                                   ZRXOG WDNH D OLWWOH ELW RI WLPH

     4      XW WKHUH V VWLOO         RQ HLWKHU ( KLELW     RU ( KLELW    WKHUH V                     4    2QH VHFRQG           RZ ORQJ GLG LW WDNH RX WR DFWXDOO ILQG DOO RI

         DERXW             LWHPV FRUUHFW"                                                                WKHVH WLWOHV"

          According to the accounting, we listed, I listed them all and                                   About 50 hours.

         WKHUH ZHUH                                                                                  4    )LYH HUR

     4    , P QRW GRXEWLQJ RXU QXPEHUV , P MXVW VFUROOLQJ WKURXJK DQG                                     Um-hum.

         , P FRQIXVHG EHFDXVH DV , ORRN WKURXJK ( KLELW                 ,P                           4    $QG DQG GR RX WKLQN LW ZRXOG WDNH D FRPPLWWHG XVHU RI

         VFUROOLQJ GRZQ DQG , VHH             WKURXJK               WKURXJK                              SRUQRJUDSK DSSUR LPDWHO WKDW ORQJ WR JR WKURXJK DQG ILQG

         DQG , JXHVV , P MXVW ORRNLQJ IRU DQ H DPSOH RI DQG LI RX                                        DOO WKHVH WLWOHV DJDLQ DQG GRZQORDG LW DQG UHVWRFN WKH

         KDYH RQH WKDW V JUHDW DQG LI QRW VR EH LW ZKHUH RX                                              FROOHFWLRQ"

         FRQGHQVHG PXOWLSOH LWHPV RQ WKH 3ODLQWLII V VXEPLWWHG OLVW                                       It would depend on the devotion of the individual who was

         RQWR RQH LWHP RQ WKH YDOXDWLRQ VKHHW                                                            JRLQJ WR GRZQORDG WKHP               ,I WKH FRXOG GHYRWH DOO WKHLU WLPH

          We listed what, I listed what was on Exhibit 5.                                                WR LW SRVVLEO        EXW , GRQ W NQRZ

     4    2ND                                                                                        4    2ND        DQG WKH GLG RXU SULFHV LQFOXGH VKLSSLQJ FRVWV IRU WKH

                           06 9$1'(5 52(.            ,I , FRXOG LQWHUMHFW" 0LOHV LI                      SK VLFDO PHGLD"

               RX DUH ORRNLQJ DW WKH ILUVW SDJH RI ZKDW RX PDUNHG DV                                      It did not.

         ( KLELW     " 6R            DQG WKHQ            $QG WKHQ WKHUH LV VRPH LQ                   4    $QG ZKDW V WKH VKLSSLQJ FRVW LI LI VRPHRQH ZHUH WR JR RXW

         WKH          V    $QG WKHQ LW VNLSV            V HQWLUHO DQG JRHV WR                            DQG EX         RX NQRZ RQH RI WKHVH '9'V" ,V WKLV VRPHWKLQJ OLNH

RI   VKHHWV                                                                        3DJH    WR   RI                                                                                      30
     Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.865 Filed 03/01/21 Page 11 of 12
    DV VHHQ RQ 7 9 ZKHUH WKH UHDOO JHW RX RQ WKH VKLSSLQJ RU                             4    , KDYH RQH VWDQGDUG TXHVWLRQ WKDW , ZDQW WR FLUFOH EDFN WR

      LV LW JRLQJ WR EH FORVHU WR $PD RQ ZKHUH LW V       RX NQRZ                            :KDW RWKHU FDVHV KDYH RX VHUYHG DV DQ H SHUW RQ RU RX YH

           RU ZKDWHYHU"                                                                      WULHG RWKHU SLHFHV RI OLWLJDWLRQ WKDW RX KDYH SURYLGHG RXU

     It depends on the vendor; I would say that they could offer                             H SHUW RSLQLRQ RQ"

    DQ WKLQJ IURP IUHH VKLSSLQJ WR ZKDWHYHU          ,3 FRGH WKH DUH                          I have not.

    VKLSSLQJ LW WR WKH ZRXOG FKDUJH EDVHG RQ 8636 RU HYHQ 836                            4    6R , ZDQW WR ORRN DW H KLELW         , P MXVW JRLQJ WR FDOO LW

    IHHV   'HSHQGV RQ WKH YHQGRU                                                             ( KLELW     DQG ( KLELW     VR HYHU RQH KDV D FOHDU UHIHUHQFH

4    6R VKLSSLQJ FRXOG VLJQLILFDQWO DGG WR WKH SULFH RI UHSODFLQJ                            $QG ( KLELW      ZDV WKH LW V WLWOHG 5HFHLSWV RI 3URSHUW DQG

    WKH FROOHFWLRQ"                                                                          LW KDV YDOXHV RI RU VXJJHVWHG YDOXHV RU DOOHJHG YDOXHV RI WKH

     For shipping? Possibly.                                                                 SURSHUW

4    2ND       $UH WKH LV WKLV LV WKH WR KDUS RQ WKH VKLSSLQJ LV                                       $QG WKHQ ( KLELW     LV D OLVW RI LWHPV WKDW

    WKLV VLPLODU WR DQ $PD RQ H SHULHQFH ZKHUH LI , EX D ERRN D                              SODLQWLII FODLPV DUH PLVVLQJ      :RXOG RX DJUHH WKDW WKDW V D

    PRYLH DQG D VHW RI FRSSHU SODWHV LW V DOO FRPLQJ IURP RQH                                IDLU FKDUDFWHUL DWLRQ RI WKH WZR OLVWV"

    $PD RQ ZDUHKRXVH DQG LW V DOO JRQQD FRPH LQ RQH ER            RU LV LW                    Are you asking me?

    PRUH VLPLODU WR (        D ZKHUH LI , P EX LQJ WKUHH LWHPV LW V                      4      HV

      FRPLQJ IURP WKUHH VHSDUDWH SODFHV VR , PLJKW KDYH WR SD                                 Okay, as I understood the exhibits to be that Exhibit 5 was

    VKLSSLQJ RQ HDFK RI WKRVH WKUHH LWHPV UDWKHU WKDQ WKDQ RQH                               WKH FRPSOHWH OLVW RI WKH H KLELWV       $QG WKH /LVW RI 0LVVLQJ

    ER IXO RI LWHPV" 'RHV WKDW PDNH VHQVH RU VKDOO , FDQ                                     ,WHPV GHILQHG ZKHWKHU RU QRW WKHUH ZHUH UHFHLSWV IRU WKRVH

    UHSKUDVH LW"                                                                             LWHPV EDVHG RQ WKH GHILQLWLRQ RI 3 5 2 2 ) / / RU WKH ODFN

     It makes sense. It makes sense. The logistics of shipping                               WKHUHRI

    ZLWK UHVSHFW WR YHQGRUV RI SRUQRJUDSK RU RQOLQH                                      4    6R LI VRPHWKLQJ RQ ( KLELW         VDLG    RX NQRZ WKDW WKH WLWOH

    PDUNHWSODFHV , GRQ W KDYH H SHULHQFH LQ WKH ORJLVWLFV         ,                             RX NQRZ       LUOV    RQH :LOG DQG WKHQ LW VDLG 3URRI EXW QR

     FDQ WHOO RX ZKDW LW XVHG WR EH EDFN LQ WKH          V EXW WKDW                          UHFHLSW      RX ZRXOG QRW KDYH YDOXHG WKDW FRUUHFW"

    ZRXOGQ W EH DSSOLFDEOH KHUH                                                               Exhibit 6 was, as I understood it, was either had receipts or

4    6R ZKHQ RX ZHUH JRLQJ WKURXJK DQG VSHQGLQJ RXU WLPH                                     GLGQ W    6R , EDVHG P YDOXDWLRQ RQ RQ ( KLELW



    FRPSLOLQJ WKLV OLVW      RX GLGQ W VHH VRPHWKLQJ WKDW LW V OLNH                      4    6R LI VRPHWKLQJ GLGQ W KDYH D UHFHLSW          RX ZRXOGQ W KDYH

     RX NQRZ EX DV PDQ '9'V DV RX ZDQW DQG SD RQH IODW UDWH                                  YDOXHG LW FRUUHFW"

    VKLSSLQJ RU LW V OLNH SD SOXV            IRU VKLSSLQJ DQG                                 I would have valued it, yes.

    KDQGOLQJ IRU HDFK RI WKHVH '9'V          RX MXVW KDYH QR NQRZOHGJH                   4    ,I LW GLG QRW KDYH D UHFHLSW

    HLWKHU ZD                                                                                 Yes. I would have valued it.

     It wasn't something I was looking at.                                               4    $QG ZKDW LI LW GLG KDYH D UHFHLSW"

4    2ND       7KDW V IDLU    $UH WKH SK VLFDO PHGLD DUH WKRVH XVHG                           I would also have valued it. The methodology would have

    RU DUH WKH QHZ"                                                                            UHPDLQHG WKH VDPH          $Q RI WKH WLWOHV ZKHWKHU WKH KDG

     I don't know the logistics of the companies. I would assume                              UHFHLSWV RU QRW EHFDXVH WKHUH ZHUH VRPH SULFHV WKDW ZHUH

    WKDW WKH JRW OLNH D SDUFHO RU D SDOOHW RI SULQWHG RU                                       OLVWHG RU DVVXPHG RQ WKH SDUW RI WKH 3ODLQWLII , ZRXOG

      UHFRUGHG PDWHULDOV WKDW FDPH IURP WKH GLVWULEXWRU RU WKH                               YDOXDWH WKH OLVW UHJDUGOHVV RI ZKHWKHU RU QRW LW KDG D

    SURGXFWLRQ KRXVH LI WKH SURGXFWLRQ KRXVH LV VWLOO                                        UHFHLSW

    GLVWULEXWLQJ LW   7KH EX WKHP LQ EXON EDVLFDOO                                       4    6R LI VRPHWKLQJ LV         ZKHQ ZRXOG RX QRW KDYH YDOXHG

4    'RHV SRUQRJUDSK KDYH D LV LV LW OLNH D FDU ZKHUH LW                                     VRPHWKLQJ WKDW ZDV LQ ( KLELW "

    GRHVQ W PDWWHU LI RX YH GULYHQ LW RQH PLOH LW SOXPPHWV LQ                                 Well, like I said, Exhibit 6 appeared to be a duplicate list

    YDOXH RQFH LW V EHHQ XVHG" 2U UHJDUGOHVV ZKHWKHU LW V QHZ RU                             VR , EDVHG P DSSUDLVDO RQ ( KLELW

    XVHG GRHV LW KROG UHODWLYHO WKH VDPH YDOXH"                                          4    6R LI VRPHWKLQJ ZDV LQ ( KLELW            LW VKRXOG KDYH EHHQ YDOXHG

     It plummets. Unless it has something unique to it such as a                             ,V WKDW D IDLU DVVHVVPHQW"

    SDUWLFXODU SHUIRUPHU RU VLJQDWXUH RU ZKDW KDYH RX                                         If it wasn't a duplicate, that's correct.

    DQ WKLQJ WKDW PDNHV LW VWDQG RXW VLJQLILFDQWO          XW                            4    2ND       6R LI RX EULQJ XS ( KLELW         DQG , DP JRLQJ WR VKDUH

    JHQHUDOO    LW SOXPPHWV                                                                  P VFUHHQ VR WKDW ZH FDQ DOO VHH ZKDW , P ORRNLQJ DW

           $ FDYHDW WR WKDW LI OLNH , VDLG EHIRUH LQ P                                                 7KHRUHWLFDOO    , GLG WKLV FRUUHFWO   , P RQ ( KLELW

    WHVWLPRQ     LI LW V D SRSXODU GRZQORDG VRPHWLPHV WKH RQOLQH                               DQG , P DW WKH HQG RI WKH            V    , P DW WKH EHJLQQLQJ RI

    GLVWULEXWRUV ZLOO LQFUHDVH WKH SULFH EHFDXVH LW V PRUH                                   WKH         V    DQ RX VHH WKDW 'U          DUWPDQQ"

    SRSXODU     7KH PDUNHW IOX LV EDVHG RQ GHPDQG                                             I'm scrolling. One moment. You're where now?

                   30                                                   3DJH   WR   RI                                                                         RI    VKHHWV
          Case 1:19-cv-00276-PLM-RSK ECF No. 50-4, PageID.866 Filed 03/01/21 Page 12 of 12
     4     , P RQ 3DJH          RI ( KLELW    , DOVR KDYH LW RQ P VFUHHQ                               The valuation would be the same. That would be correct.
          $QQH DUH RX WKHUH WRR VR , FDQ SURFHHG"                                                 4    2ND           EXW WKH YDOXDWLRQ VKHHW WKH ( FHO VKHHW WKDW , KDYH XS
                        06 9$1'(5 52(.             , P KHUH                                           ULJKW QRZ LV PLVVLQJ ZKDWHYHU ZRXOG EH LQ ( KLELW                                   EXW QRW
         05       5((1 $5'                                                                            LQ ( KLELW             ,V WKDW FRUUHFW"
     4      RX VHH ZKHUH LW VD V 6FUHZ 0             XVEDQG 3OHDVH       WKURXJK                       Potentially, yes.
          :H ZRXOG DOO DJUHH WKDW WKDW V WKHUH"                                                                           05        5((1 $5'                 2ND         1R IXUWKHU TXHVWLRQV       $QQH
           What number is that?                                                                       GR RX KDYH DQ WKLQJ"
     4              WKURXJK         WKDW V RQ ( KLELW     SDJH                                                            06 9$1'(5 52(.                       , GRQ W WKLQN VR
           1199. Okay.                                                                                                    05        5((1 $5'                 7KHQ , P ILQH JRLQJ RII WKH UHFRUG
     4     'R ZH DOO VHH WKDW" 6R 6FUHZ 0             XVEDQG 3OHDVH        WKURXJK                    LI RX DUH
           WKRVH VKRXOG KDYH EHHQ YDOXHG LI WKH ZHUH RQ ( KLELW                                                           06 9$1'(5 52(.                          HV
           RUUHFW"                                                                                                   $W         SP            WKH GHSRVLWLRQ FRQFOXGHG
           That's correct.
     4     $QG ZKDW LI WKH ZHUHQ W RQ ( KLELW " 7KH ZRXOGQ W KDYH
          EHHQ YDOXHG      ,V WKDW FRUUHFW"
           They would not be in this list, no.
     4     $QG WKH ZRXOG KDYH YDOXH FRUUHFW"
           That's correct.
     4     2ND       6R LI 6FUHZ 0       XVEDQG 3OHDVH        WKURXJK      DUH QRW RQ
           WKLV ( KLELW       WKH UH QRW JRLQJ WR EH RQ RXU YDOXDWLRQ
          VKHHW      RUUHFW"
           That's correct.
     4     2ND       6R ZKHQ , KLW      RQWURO ) DQG , VHDUFKHG VFUHZ
           WKHUH V RQO RQH WLWOH ZLWK VFUHZ LQ ( KLELW           DQG LW V
           LUOV :KR 6FUHZ        LUOV



                    :RXOG RX DJUHH ZLWK WKDW 'U          DUWPDQQ"
                                                                                                                                                      , ,
           I'm not at that place on the spreadsheet.
     4     :HOO , P MXVW IOLSSLQJ WKURXJK EHWZHHQ ( KLELW            DQG      $QG
          ( KLELW     RQO KDV     LUOV :KR 6FUHZ      LUOV ZLWK WKH WLWOH ZRUG                                       , FH WLI       WKDW WKLV W D VF LSW                FR VLVWL J RI

          6FUHZ LQ LW      :RXOG RX DJUHH ZLWK WKDW"                                                    SDJHV         LV D FRPSOHWH           W   H    D G FR      HFW     HFR G RI WKH

           Oh, hold on. Let me go back to that. I see that.                                             WHVWLPR           RI    ,    2 ,              0 11   3K          KHOG L   WKLV FDVH

     4     $QG WKHUH V WKHUH V QR RWKHU VFUHZ            VR LW V QRW JRLQJ WR                           R       K      VGD     -D    D

           KDYH ZKDW ZH VDZ DV 6FUHZ 0               XVEDQG 3OHDVH       WKURXJK                                     , DOVR FH WLI            WKDW S LR      WR WDNL J WKLV GHSRVLWLR

                                                                                                            ,    2 ,           0 11      3K           DV G O      V R      WR WHOO WKH
          :RXOG RX DJUHH ZLWK WKDW"
                                                                                                        W       WK
           Yes, it would appear as that, yes.
     4     2ND       6R ZH FRXOG VD LI 6FUHZ 0           XVEDQG 3OHDVH       WKURXJK
              ZDV QRW RQ ( KLELW          WKHQ LW V SUREDEO QRW RQ RXU
          YDOXDWLRQ VKHHW       ,V WKDW FRUUHFW"
                                                                                                                                         1 0 : ,      6                        3
           That would be likely.                                                                                                    1RWD   3 EOLF .H W R W                    0LFKLJD
                                                                                                                                    0 FRPPLVVLR H SL HV
     4     2ND       $QG MXVW VR WKDW ZH FDQ GRXEOH FKHFN WKLV , YH JRW LQ                                                           DWHG WKLV VW GD RI HE                   D

           WKH VHDUFK IHDWXUH XS KHUH VFUHZ             DQG ZH VHH      LUOV :KR
          6FUHZ      LUOV ZKLFK ZH MXVW VDZ RQ ( KLELW         $QG ZH VHH       LUOV
           :KR 6FUHZ          LUOV WKHUH EXW ZH GRQ W VHH 6FUHZ 0          XVEDQG
          3OHDVH      WKURXJK
                    :RXOG RX DJUHH ZLWK WKDW"
           That appears to be missing.
     4     6R WKHUH FRXOG EH SRWHQWLDOO            RX NQRZ ZH VDZ MXVW ILYH
           WLWOHV ULJKW QRZ WKDW ZHUHQ W RQ WKH YDOXDWLRQ VKHHW EXW
           WKHUH FRXOG SRWHQWLDOO EH PDQ PRUH WKDW ZHUH OLVWHG RQ
          ( KLELW     EXW ZHUHQ W OLVWHG RQ ( KLELW        ,V WKDW FRUUHFW"
RI       VKHHWV                                                               3DJH      WR   RI                                                                                                       30
